DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed July 14, 2021 is acknowledged and has been entered.  Claim 21 has been canceled.   Claim 11 has been amended.   .   Claims 1-20 are now pending in the instant application.    

2.	Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on June 4, 2021 is acknowledged.

3.	Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 4, 2021.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pugachev (WO2013/116770-A1) in view of Vajdy (WO 2007/047749-A1) and further in view of Lohse et al(WO 2013158818-A2). 
Pugachev provides a method of inducing an immune response to an immunogen in a subject, the method comprising administering to the subject one or more replication-deficient pseudoinfectious flaviviruses, an alpha virus replicon, a Venezuelan Equine Encephalitis virus (claims 39, 40).  The reference discloses that the heterologous immunogen is from a pathogen of Borrelia burgdorferi, said heterologous immunogen comprises Borrelia burgdorferi OspA immunogen (page 26, 4th paragraph to page 27, 2nd paragraph)  The reference teaches an immunogenic composition comprising an alphavirus RNA replicon particles (claims 17, 18, 40, 41) encoding a Borrelia burgdorferi antigens (claim 26, page 26, 4th paragraph to page 27, 2nd paragraph) or antigenic fragments thereof; wherein the 
Vajdy teaches mucosal and systemic immunization with alphavirus replicon particles and refers to include as antigens lipoproteins such as OspA and OspC to protect against Borrelia burgdorferi (claims 1-27, [00177)).  The prior art discloses a first immunogenic composition comprising one or more alphavirus replicon particles and a second immunogenic composition comprising one or more alphavirus replicon particles (claim 1), a method of generating an immune response in a subject, comprising (a) mucosally administering to the subject a first immunogenic composition comprising one or more alphavirus replicon particles, wherein said alphavirus replicon particles comprise at least one polynucleotide encoding an antigen; and (b) systemically administering to the subject a second immunogenic composition comprising one or more alphavirus replicon particles, wherein said alphavirus replicon particles comprise at least one polynucleotide encoding an antigen, thereby inducing an immune response in the subject (claim 6); the antigens include lipoproteins (such as OspA, OspB, Osp C and Osp D [00177]) and thus renders the subject matter of claim 1 not novel or at least not obvious.
	Lohse et al teaches claimed SEQ ID NO:4.  


SEQ ID NO:4
BAY01575
ID   BAY01575 standard; protein; 210 AA.
AC   BAY01575;
DT   19-DEC-2013  (first entry)
DE   Borrelia burgdorferi OspC phylotype I polypeptide SEQ ID:41.
KW   Outer surface protein C; antibacterial; borrelia burgdorferi infection;
immune stimulation; immunotherapy; ospC protein; prophylactic to disease; therapeutic; vaccine antibacterial; veterinary.
OS   Borrelia burgdorferi; strain HB19.
CC PN   WO2013158818-A2.
CC PD   24-OCT-2013.
CC PF   18-APR-2013; 2013WO-US037063.
PR   18-APR-2012; 2012US-0635031P.
CC PA   (ZOET-) ZOETIS LLC.
CC PI   Lohse RM,  Meeus PFM,  Millership JJ,  Xu Z;
DR   WPI; 2013-S68070/77.
DR   GENBANK; AAC43297.
CC PT   Immunogenic composition for preventing pathological effects of infection 
CC PT   with Borrelia burgdorferi in a canine comprises first protein having 
CC PT   specific amino acid sequence; and second protein having specific 
CC PT   immunodominant epitopes.
CC PS   Disclosure; SEQ ID NO 41; 39pp; English.
CC   The present invention relates to a novel immunogenic composition useful 
CC   in a method for preventing or reducing the pathological effects of 
CC   infection with Borrelia burgdorferi in a canine. The immunogenic 
CC   composition comprises an antigenic fragment of OspA protein of B. 
CC   burgdorferi and a chimeric protein containing antigenic fragments of 
CC   different phylotypes of B. burgdorferi OspC protein. The invention 
CC   further provides a vaccine composition which comprises the immunogenic 
CC  composition and an adjuvant. The vaccine is used to treat lyme disease in
CC  dogs. The present sequence represents a B. burgdorferi OspC phylotype I 
CC   polypeptide which forms a part of the immunogenic composition useful for 
CC   treating lyme disease in dogs.
SQ   Sequence 210 AA;
Query Match             100.0%;  Score 1029;  DB 20;  Length 210;
Best Local Similarity   100.0%;  
Matches  210;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKKNTLSAILMTLFLFISCNNSGKDGNTSANSADESVKGPNLTEISKKITESNAVVLAVK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKKNTLSAILMTLFLFISCNNSGKDGNTSANSADESVKGPNLTEISKKITESNAVVLAVK 60

Qy        61 EVETLLTSIDELAKAIGKKIKNDVSLDNEADHNGSLISGAYLISTLITKKISAIKDSGEL 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 EVETLLTSIDELAKAIGKKIKNDVSLDNEADHNGSLISGAYLISTLITKKISAIKDSGEL 120

Qy       121 KAEIEKAKKCSEEFTAKLKGEHTDLGKEGVTDDNAKKAILKTNNDKTKGADELEKLFESV 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy       181 KNLSKAAKEMLTNSVKELTSPVVAESPKKP 210
             ||||||||||||||||||||||||||||||
Db       181 KNLSKAAKEMLTNSVKELTSPVVAESPKKP 210

6.	No claims are allowed.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center  for more information 

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645